Title: John Quincy Adams to Thomas Boylston Adams, 16 July 1800
From: Adams, John Quincy
To: Adams, Thomas Boylston


				
					
						16. July 1800.
					
				
				I cannot send you a duplicate without adding a line to it; for there is a pleasure in knowing that our distant friends are well, though but one day later than we have already heard from them
				We have been spending several days at Charlottenburg with Dr Brown’s family, and Louisa’s health which never fails to droop at Berlin in the summer, has derived benefit from it— To morrow morning we set out upon our tour into Silesia, where you shall accompany us if you please— But then you must have your map upon the table before you, or you will certainly lose your way.
				Count Brühl and all his family are at Carlsbad— His daughter Mary is maid of honour to the queen-mother— William Brown you perhaps know is at Coventry with his regiment, and is already a lieutenant.— Your friend Perponcher has been very ill, though I know not exactly the nature of his complaint— He has not yet fully recovered.
				
				The corp diplomatique here has undergone almost a total change since you were here. I wish it could undergo one more— I am heartily tired and ashamed of staying here any longer to be of no public service; and upon my word if I were asked of what service I am, I should not have a word to answer— I hope I shall not be kept here longer than untill next spring; for with my wife I cannot undertake a winter voyage to America— But when I get home, what am I to —— no! I am not the independent man I was once— We must pay a price for every blessing— However, be it as it will, I prefer almost any thing to living at the cost of my country, without being of any use to her—
				Yours ever.
				
					——— ———
				
			